Fourth Court of Appeals
                                       San Antonio, Texas

                                  MEMORANDUM OPINION

                                           No. 04-14-00632-CV

                        IN RE WILLIAMSBURG CARE COMPANY, L.P.
                         d/b/a Princeton Place Rehabilitation and Healthcare

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: September 17, 2014

PETITION FOR WRIT OF MANDAMUS DENIED

           On September 5, 2014, relator filed a petition for writ of mandamus and motion to stay the

trial court’s proceedings. The court has considered relator’s petition for writ of mandamus and is

of the opinion that relator is not entitled to the relief sought. Accordingly, the petition for writ of

mandamus and the portion of the motion to stay previously held in abeyance are denied. See TEX.

R. APP. P. 52.8(a).

                                                       PER CURIAM




1
  This proceeding arises out of Cause No. 2013-CI-05792, styled Alejandra Quintanilla, Individually, and as
Representative of the Estate of Erminio Rangel, Deceased; Guadalupe Rangel, Individually; Ramona Rangel,
Individually; Carmen Rangel, Individually; Maria Hernandez, Individually; Erminio Rangel Jr., Individually;
Francisca Rangel Lopez, Individually; and Maria R. Gonzalez, Individually v. Williamsburg Care Company, LP d/b/a
Princeton Place Rehabilitation and Healthcare; Michael S. Dugo, M.D.; and Lino Ramos, M.D., pending in the 73rd
Judicial District Court, Bexar County, Texas, the Honorable David A. Canales and the Honorable Barbara Hanson
Nellermoe, presiding.